Citation Nr: 0121537	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from August 1983 to June 1991.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois,  which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Regarding the right ear, the veteran does not currently 
have auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater; nor does 
the veteran's hearing in the right ear currently manifest 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; and the veteran's speech recognition scores using 
the Maryland CNC Test are not less than 94 percent.

3.  The veteran's left ear hearing loss is currently 
productive of no more than Level I hearing impairment.  


CONCLUSIONS OF LAW
 
1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has right ear hearing loss that began in service, 
and that his left ear hearing loss should be rated as at 
least 10 percent disabling.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded two VA examinations in August 1999.  Results of 
an audiogram conducted at the Carle Clinic in April 1999 are 
also associated with the claims file.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  As such, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

While this appeal involves two separate issues, one being 
entitlement to service connection and the other being 
entitlement to an increased rating, both issues relate to 
hearing impairment.  As the clinical auditory findings relate 
to both issues, this evidence will be detailed at the outset.  
Following a description of the objective medical evidence, 
the issues of service connection for right ear hearing loss 
and entitlement to an increased evaluation for left ear 
hearing loss will then be discussed, respectively.  

I.  Facts and Background.

A review of the service medical records reveals that upon 
enlistment, the veteran's hearing sensitivity was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
00
10
00
LEFT
10
00
10
       
15
10

At the time of discharge, the veteran's hearing sensitivity 
was recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
20
20
20
LEFT
35
40
20
20
20

Following service separation, a private audiogram dated in 
April 1999 from the Carle Clinic revealed the following 
audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
25
LEFT
40
25
25
-
25

An August 1999 VA examination yielded the following 
audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
25
LEFT
40
30
25
30
30

At the foregoing examination, the veteran presented with 
subjective complaints of hearing loss in both ears, beginning 
while he was in service.  He stated that he had not sought 
medical attention for this condition since discharge.  The 
veteran reported a history of noise exposure, stating that 
jet aircraft were positioned within fifty yards of his 
sleeping quarters during the Gulf War.  The veteran noted 
that while in the sleeping quarters he utilized double 
hearing protection, as he slept wearing foam plugs and 
headphone muffs.  He had no complaints of tinnitus at the 
time of the VA examination.  In addition to the objective 
findings displayed above in chart form, the veteran also 
underwent speech recognition testing.  The results for CNC 
testing were 100 percent in both ears.  

The VA physician noted that the pure tone thresholds for the 
right ear indicated a mild conductive hearing loss from 250-
500 Hz and normal hearing from 1000-4000 Hz.  An air-bone gap 
was noted for all frequencies tested.  Regarding the left 
ear, the thresholds were indicative of a mild conductive 
hearing loss from 250-1000 Hz and from 3000-4000 Hz, with 
normal hearing at 2000 Hz.  Word recognition was found to be 
very good for both ears.  Immittance testing for both ears 
revealed a flat tympanogram, normal physical volume and 
absent acoustic reflex responses.  

In addition to the hearing sensitivity testing that was 
performed in August 1999, the veteran underwent a second VA 
examination in August 1999.  This examination was conducted 
to determine whether there was any evidence of ear disease.  
Upon conclusion of the examination, the VA physician 
concluded that no active or infectious ear disease was 
present in either ear.  It was noted that the veteran's right 
eardrum was draped onto the incudostapedial joint in the 
posterosuperior quadrant.  Despite this finding, the VA 
physician found that the veteran most likely has 
sensorineural hearing loss.

II.  Service Connection, Right Ear Hearing Loss.

The veteran contends that he is entitled to service 
connection for right ear hearing loss.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).    

For the purpose of applying the laws of the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less that 94 percent.  38 C.F.R. § 3.385.   

Applying the objective clinical evidence to the criteria 
annunciated in 38 C.F.R. § 3.385, it is apparent that the 
veteran does not currently have a "disability" within the 
meaning of VA law, with respect to his right ear.  As seen in 
the most recent audiometric testing, performed on August 27, 
1999, the veteran's highest auditory threshold in the right 
ear is 30 decibels, at 500 Hertz.  Moreover, no other 
thresholds equal or exceed 26 decibels.  Thus, the 
requirement that at least one threshold be 40 decibels or 
greater, or that at least three thresholds be 26 decibels or 
greater, has not been satisfied.  Furthermore, the veteran 
scored 100 percent on the Maryland CNC speech recognition 
test.  Thus, the alternative requirement of testing below 94 
percent as to CNC speech recognition has not been met.  

The Board acknowledges the veteran's subjective complaints of 
hearing loss.  The Board further acknowledges the findings of 
mild conductive hearing loss in the right ear from 250-500 
Hz, made by the VA physician during the August 27, 1999 VA 
examination.  Finally, the Board acknowledges that a 
comparison of the veteran's enlistment and discharge 
examinations demonstrates a loss of hearing in the right ear.  
However, despite these observations, it is clear that the 
veteran does not meet the criteria under 38 C.F.R. § 3.385 
for a "disability" based on impaired hearing.  Moreover, as 
the veteran lacks a present disability for VA purposes with 
respect to his right ear hearing loss, service connection 
must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against a finding that the veteran currently has impaired 
hearing in the right ear, as defined by VA law, the evidence 
is not in equipoise, and there is no basis to apply the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating, Left Ear Hearing Loss.

The veteran claims entitlement to an increased rating for 
service-connected left ear hearing loss.  Specifically, the 
veteran asserts that his loss of hearing warrants at least a 
10 percent rating.

A review of the record reveals that the veteran was initially 
awarded service connection for left ear hearing loss in a 
February 2000 rating decision, and assigned a noncompensable 
rating from May 1999.  The veteran disagreed with the 
assigned rating, and initiated this appeal.   Since the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
10 percent disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  
If impaired hearing is service-connected in only one ear, as 
in the present case, the nonservice-connected ear will be 
assigned a designation of Level I, for purposes of applying 
Table VII.  See 38 C.F.R. § 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provision of 38 C.F.R. § 4.86(a) now provide that when 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provision of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be apparent from the evidence described below, 
neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.  

A brief restatement of the core objective findings relevant 
to the left ear is now in order.  The pure tone thresholds 
for the veteran's left ear, as recorded at the VA examination 
in August 1999 were as follows:  30 decibels, at 1000 Hertz; 
25 decibels at 2000 Hertz; 30 decibels at 3000 Hertz; and 30 
decibels at 4000 Hertz.  The average pure tone threshold at 
this time was equal to 29 decibels.  Speech recognition, 
using the Maryland CNC Word List, was 100 percent for the 
left ear.  The diagnosis indicated mild conductive loss from 
250-1000 Hertz and from 3000-4000 Hertz.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for left ear 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  As service connection is not 
in effect for right ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected right ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's left ear manifests an average pure tone 
threshold of 29 decibels, and 100 percent of speech 
discrimination, the left ear meets a Level I designation.  
Together, two Level I designations result in a noncompensable 
rating, under 38 C.F.R. § 4.85, table VII, and there is no 
basis for a higher rating.  The Board has considered the 
private audiogram from the Carle Clinic, dated in April 1999; 
however, as that audiogram does not contain pure tone 
thresholds for 3000 Hertz, that report is not helpful for 
rating purposes.
     
In reaching the foregoing determination, the Board has 
considered the history of the veteran's left ear hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements of record, and the Board 
has considered the severity of the disability during the 
entire period from the initial assignment of a noncompensable 
disability rating to the present time.  See Fenderson, supra.  
However, the veteran's left ear hearing loss does not warrant 
a higher schedular evaluation.  Should the veteran's hearing 
loss disability change in the future, he may request 
reevaluation for her hearing loss, but at the present time 
there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected left ear 
hearing loss, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for right ear hearing loss is denied.

The schedular criteria not having been met, the claim for 
assignment of a compensable initial disability rating for 
left ear hearing loss, is denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

